DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed March 16, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
On page 3, line 31, “the configuration reference map” is considered as new matter, and not supported by the original specification, because it is not the same as “the matched configuration reference map registration” in combination with other languages in the sentences. The scope has changed. Applicant has failed to provide any explanation of any support from originally filed disclosures.
On page 6, line 28, “with respect to desired position 18” is considered as new matter, and not supported by the original specification. The scope has changed. Applicant has failed to provide any explanation of any support from originally filed disclosures.
On page 8, lines 12-14, “The configuration reference map database 42 includes one or more configuration reference maps and corresponding reference intervention device information 41 and reference object information 
On page 9, line 5, “providing one common reference” is considered as new matter, and not supported by the original specification. The scope of the statement has changed. Applicant has failed to provide any explanation of any support from originally filed disclosures.
On page 9, lines 20-23, “a matching of the current intervention device configuration with the reference intervention device information 41 of the configuration reference map database 42 is performed” is considered as new matter, and not supported by the original specification. The scope of the statement has changed. Applicant has failed to provide any explanation of any support from originally filed disclosures. 
On page 9, lines 32-33, “when a reference intervention device in the reference intervention device information” is considered as new matter, and not supported by the original specification. The scope of the statement has changed. Applicant has failed to provide any explanation of any support from originally filed disclosures.
On page 10, line 6, “lined with the matching reference intervention device” is considered as new matter, and not supported by the original specification. The scope of the statement has changed. Applicant has failed to provide any explanation of any support from originally filed disclosures.
On page 10, lines 19-23, “… from the configuration reference map database 42. Therefore, the second registration 52 of the object data 44 … or 3D mash of the matched configuration reference map” is considered as new matter, and not supported by the original specification. The scope of the statement has changed. Applicant has failed to provide any explanation of any support from originally filed disclosures.
On page 12, lines 15 and 27, “processing unit” is considered as new matter, and not supported by the original specification. “Processing unit” might have different scope than “processor.” Applicant has failed to provide any explanation of any support from originally filed disclosures that “processor” is “processing unit” and that both has the same scope. 
On page 16, line 3, “performed using” is considered as new matter, and not supported by the original specification. The scope of the statement has changed. Applicant has failed to provide any explanation of any support from originally filed disclosures.

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-10, 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claims 1, 3-6, 8-10, 12-22, if and when Applicant removes “processor” from the specification and amend to “processing unit,” “processor” is no longer supported or shown to be in possession of the Applicant. Furthermore, “computer processor” is also not supported from the amended or the original specification unless computer processor is the same as processor. But even if it is the same, Applicant has removed “processor” from the specification and amend to “processing unit,” “processor” is no longer supported or shown to be in possession of the Applicant.
In claim 1, Applicant claims “perform a second registration to match the object data with the reference object information of the matched configuration reference map to yield an object data.” 

It is unclear if this is Applicant’s intention. 
Applicant has failed to show where in the specification supports such “combine the matched configuration reference map and the object data registration to yield final roadmap image data” wherein the object data registration is from “performing a second registration to match …. the configuration reference map,” or from “performing a second registration to match …. the matched configuration reference map”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims “perform a second registration to match the object data with the reference object information of the matched configuration reference map to yield an object data.” 

It is unclear if such limitation is Applicant’s intention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 15-18, 12, 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving …; receiving …; providing …; performing …; combining …; and displaying …” This judicial exception is not integrated into a practical application because none of the method claims require any apparatus, everything claimed can be done on a pen and a paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each steps are basic drawing technique.

Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.”  35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions:  “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable.  E.g., Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014) (internal quotation marks and citation omitted). 
Mayo and Alice. See Alice, 573 U.S. at 217–18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75–77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”  Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). 
Concepts determined to be abstract ideas, and, thus, patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267–68 (1853))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (internal citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Id. (alteration in the original) (quoting Mayo, 566 U.S. at 77). “[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
In January of 2019, the PTO published revised guidance on the application of § 101.  2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and 
(2) additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h) (9th Ed., Rev. 08.2017, 2018)). 
If a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, Step 2B of that guidance involved determining whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Memorandum.	

Analysis

Claim Grouping 
Claims 10, 15-18, 12, 19-22 are represented as a group for which the Examiner select claim 10 as representative.

Statutory Category
Claim 10 recites “A method for adaptive image roadmapping of an object during an intervention procedure.” Claim 12 merely added “when executed by a computer processor, cause the computer processor to.” Our reviewing court has made clear “the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium.”  See CyberSource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 1375–76 (Fed. Cir. 2011) (citing In re Abele, 684 F.2d 902 (CCPA 1982)). Applicant has not recited any apparatus to perform this claimed method, in neither the preamble or the body of the claim. 

Recitation of Judicial Exception
Applicant does not direct any attention to what limitations specifically supposedly fall outside these realms. Mental processes involve the use of human observation, evaluation, judgment (e.g., “evaluate” and “determine” steps). See In re Prater 415 F. 2d 1393, 1402 n. 22 (CCPA 1969). “[M]ental processes . . . are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk, 409 U.S. at 67 (quoted with approval in Mayo, 566 U.S. at 71). Receiving object data previously acquired of a region of interest of an object can be broadly interpreted as drawing by a pen and paper. Further limitation of receiving … providing … performing a first registration … performing a second registration … combining …, can be another method of drawing by a pen and paper. Furthermore, “displaying” can be just using a hand to show others what one draw on a paper with a pen. 

Practical Application
Applicant has failed to impose any meaningful limits on the abstract ideas themselves. The absence of any claim recitations indicating specifically how, for example, how object data is received, how intervention image data is received, etc. raises serious preemption concerns. Applicant, with these claims would preempt nearly any and all techniques for carrying out these steps without contributing any particular structure or method to the state of the art. This includes both mental techniques and physical, technological ones. Such a monopoly is inconsistent with the basic quid pro quo that is the heart of the patent grant. Thus the claimed subject matter is not limited in some meaningful way so as to recite a practical application. 

Well-Understood, Routine, Conventional Activity    	
In accordance with the 2018 Berkheimer Memo, an additional element (or combination of elements) is not well-understood, routine or conventional unless the 
Hence, Claims 10, 15-18, 12, 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-10, 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793